Day, J”.
1. FRAUDULENT conveyance: evidence: burden of proof. The lots in controversy were purchased and deeded to the plaintiff in August 1878. Kate E. Buckham recovered a judgment for $3000, against J. J. Wolf, for selling intoxicating liquors to her husband, causing his death. The abstract does not show the date of tíre judgment, nor of the commencement of the action, but it does show that the action was commenced subsequently to May 29th, 1879, and hence, at the least, nine months after the conveyance to plaintiff. The evidence does not show when the cause of action in favor of Kate E. Buckham, for selling liquor to her husband, arose. The defendants rely mainly upon the testimony of the plaintiff. and her husband to establish fraud in the conveyance to plaintiff. These both testify that the property in question was purchased with money of the plaintiff, which she earned in the millinery business, and by tailoring and dress-making. The defendants allege that the conveyance is fraudulent, and upon them is the burden of proving it. It may be that J. J. Wolf placed this property in the name of his wife, so that it could not be reached upon judgments which might be recovered against him for the unlawful sale of intoxicating liquors, but we feel constrained to hold, upon the testimony submitted in the abstract, that the defendants have not established that fact.
Affirmed.